Citation Nr: 1235004	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-23 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating higher than 70 percent for posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel









INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1966 to April 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

Posttraumatic stress disorder has been manifested by a disability picture that more nearly approximates occupational and social impairment with deficiencies in most area, such as work, family relations, judgment, thinking, or mood under the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV), which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the rating criteria; posttraumatic stress disorder has not been shown to be productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating higher than 70 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).






The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 


The RO provided pre-and post-adjudication VCAA notice by letters in July 2008 and in October 2008.  The VCAA notice included the type of evidence needed to substantiate a claim for increase, namely, evidence that the symptoms had worsened and the effect on employment. 

The Veteran was notified that VA would obtain VA records and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004) (to the extent there was pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment). 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the statement of the case in June 2009.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).





Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained VA records; the Veteran has not reported being in receipt of Social Security Administration disability benefits or that there are private medical records.  

The Veteran was afforded VA examinations for posttraumatic stress disorder in July 2008 and December 2009 (the Veteran appeared for the December 2009 examination, but then refused to take part in the examination).  As the report of the July 2008 VA examination was based on consideration of the pertinent medical history and objective examination and described the disabilities in sufficient detail so that the Board decision on rating the disability is a fully informed one, the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Also, the Veteran has not contended and the record does not show a material change in the disabilities since the Veteran was last examined to warrant a reexamination under 38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 


VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 
21 Vet. App. 505, 519 (2007). 

Posttraumatic stress disorder (PTSD) is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders. 

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 






The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  GAF score from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A score from 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 





While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative. 

 Facts 

Throughout the appeal period, posttraumatic stress disorder has been rated 70 percent disabling under Diagnostic Code 9411.  The Veteran submitted his claim in June 2008, contending that his disability was more severe than currently evaluated.  

In July 2008 the Veteran was afforded a VA examination.  The claims file was reviewed.  The Veteran had been released from state prison in June 2008 and was on probation.  He lived alone in a rented apartment.  He had one daughter, age 40, with whom he spoke and one son, age 38, with whom he had had no relationship for some time.  He also had two grandchildren.  He was divorced for many years.  He arrived alone for the examination.  He was casually dressed with good hygiene.  Psychomotor activity was fidgety.  Rate, volume, and articulation of speech were all within normal limits.  Affect was restricted and then somewhat irritable, with a mood that was somewhat depressed.  He had full range affect that was not labile, content appropriate, and the mood was congruent.  He maintained eye contact at all times and established good to adequate rapport.  He was open and cooperative and fully answered all questions.  

His history included being incarcerated for 5 years after 2003.  He reported he served his full sentence.



The Veteran had to see his probation officer every two weeks and had an appointment scheduled that week.  He stated that he liked being by himself and expected to leave the state after his probation was completed.  

The Veteran denied being in any current mental health treatment, therapy, counseling, or care as of the date of the examination.  He denied receiving any mental health treatment while in prison.  He last reported working in 1997 and did not work while in prison.  He described his own interpersonal functioning at work as having been good, though he did not work now because of his lung problems (asthma) and his inability to get along with people.  He reported seeking an increase in his disability rating because his temper and nerves were shot, he lashed out at people, and he had no patience.  He reported nightmares sometimes and experienced recurrent memories or the traumatic military events sometimes, but no often.  

The Veteran avoided thoughts, feelings, and conversations that associated with his traumatic Vietnam events.  He felt detached and emotionally distanced from others, wanting to be alone and feeling unable to have pleasant or loving feelings.  He had difficulty sleeping, such that he slept for about two hours and was up and down.  He was irritable and had anger outbursts, getting into a fist fight in prison eight months before.  He had some difficulty concentrating, such that he needed complete silence to read.  He also reported hypervigilance and an exaggerated startle response.  

The Veteran reported feeling depressed, sad and empty.  He reported psychomotor agitation and then fatigue.  He did not find life not worth living.  While he denied thoughts of hurting himself or others, he reported if he were to be provoked, he would respond.  He had not had a drink in years and could not drink as part of his probation.






The VA examiner described the Veteran as oriented and abstract reasoning was intact.  Attention was not impaired and remote and recent memory was intact.  Thought form was lucid and coherent and not tangential or circumstantial.  Thought content was appropriate to the interview context and there was no delusion or obsession.  There was no evidence of compulsions, ideas of reference, delusions, specific fears, social fears, excessive worry, anhedonia, hypomania, mania, panic attacks, or agoraphobia.  There were posttraumatic disorder symptoms and depressed mood.  While there was no evidence of suicidal ideation, there was evidence of homicidal ideation and attempts and evidence of impaired impulse control in the area of physical assaults.  Insight and judgment was fair.  The Veteran reported bathing daily and being able to independently handle all the activities of daily living.  His interests were to return to music and enjoy his freedom and being out on his own.  While he belonged to a Veteran's organization, he dislike crowds, so did not attend meetings.  He reported about five friends with whom he spoke to one the phone.  He did not really like people and did not attend church or other event regularly.  

The Veteran was able to carry on a normal conversation so long as his anger was not provoked.  The GAF score was 45.  The Veteran's depressive disorder was secondary to his chronic symptoms of PTSD.

In September 2008, the Veteran began counseling at VA.  He sought counseling as part of his probation requirement.  He denied any inpatient psychiatric hospitalizations, any outpatient treatment, or suicide attempts.  He reported being sober for the previous five years and had had no thought of using marijuana, alcohol, or cocaine since his release from prison.  His significant family relationships were with his two brothers and daughter.  In his free time, he went to yard sales and flea markets and spent time with friends.  He lived alone. 






In individual therapy sessions he reported he maintained his sobriety and denied suicidal and homicidal ideation.  His mood was stable and his finances were stable.  He remained oriented.  By December 2008, his probation appointments were reduced to monthly.  He reported planning to be alone for the holidays, but denied a depressed mood.  

In December 2009, the Veteran was afforded a VA PTSD examination.  While he presented for the examination, he refused to complete the examination.      

Reviewing the various reports, two elements of the present disability emerge.  First, the Veteran has symptomatology that is associated with the rating criteria and symptomatology not covered in the rating criteria, but is associated with the diagnosis of posttraumatic stress disorder under the DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4 .130 (rating mental disorders).  Secondly, while there has been some fluctuation in the symptoms of posttraumatic stress disorder, a material change in the overall severity of the disorder has not been demonstrated.  In sum, since the Veteran has filed his claim for an increased disability evaluation, the disability picture has remained constant and the effect of posttraumatic stress disorder more nearly approximates the criteria for a 70 percent rating than any other rating. 

As for occupational impairment, the Veteran is not employed.  He is already in receipt of total disability rating for compensation based on individual unemployability and he attributes his inability to work to his non-service-connected asthma and with s difficulties working with other people.  Nevertheless, there are symptoms of the PTSD which would severely affect the Veteran in the occupational setting.  The Veteran had a history of anger, irritability, and lashing out when provoked, which would affecting his productivity and reliability. 






As for social impairment, the Veteran has reported anger and irritability issues.  While he reports few friends and his preference to be alone, he does mention having friends with whom he maintains some contact and at least telephone contact with his two brothers in addition to maintaining contact with one daughter.  

The Veteran avoids crowds and he does not participate in social events or attend regular events like church.  While there is no evidence of obsessive behavior, the Veteran is hypervigilant. 

The Veteran has always been oriented and his thought processes has been logical, coherent, and relevant.  His judgment was described at times as normal or intact.  He was cooperative, casually dressed, and generally fairly groomed.  Overall he was mentally intact.  His speech and his verbal comprehension were good.  His remote and recent memory was intact.  

In other areas, however, he displayed deficiencies.  The Veteran's psychological symptoms were noted to include some depression and difficulty sleeping.  He also demonstrated avoidance behavior and emotional detachment.  He also had demonstrated concentration problems, needing complete silence to read.  This has caused difficulties in some activities.  He also had problems with impulse control and reported recently fighting.   

The Veteran's GAF score has been assessed as 45 in the only VA examination he completed, which reflected serious symptoms or any serious impairment in social or occupational functioning, such as no friends, or unable to keep a job. 

In 2008, the VA examiner characterized the Veteran's symptoms as serious.  The level of severity has not changed, that is, there is no evidence the symptoms were different during the appeal period and then progressed.  As the Veteran failed to complete the VA examination afforded to him in December 2009, any evidence that may have been gathered in that examination is not available to assist with his claim.  




Overall, the evidence establishes that the Veteran has occupational and social impairment due to such symptoms as near-continuous depression affecting the ability to function appropriately and effectively; impaired impulse control (such as unprovoked irritability); difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

While it is true the Veteran has not demonstrated suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; spatial disorientation; or neglect of personal appearance and hygiene, the Board finds that the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating under Diagnostic Code 9411.  The level of occupational and social impairment results in deficiencies in most areas, such as personal relations, judgment, thinking or mood, due to symptoms such as impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships. 

While the only GAF score was 45, which is indicative of serious impairment in social and occupational functioning, there is no evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

The Veteran's symptoms attributable to posttraumatic stress under DSM-IV are not the equivalent to total occupational and social impairment under the General Rating Formula at any time during the appeal period.  Accordingly, the evidence does not support a finding that the Veteran is 100 percent disabled by PTSD.





Reviewing the reports into a consistent disability picture that accurately reflects the disability, the overall findings show that the Veteran's PTSD is severe and at all relevant times, results in significant occupational and social impairment.  The Board finds the Veteran's disability picture has not changed in the entire period under review. 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  





Finally, as noted above, the Veteran is already in receipt of total disability rating See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A rating higher than 70 percent for posttraumatic stress disorder is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


